  Case 21-05823         Doc 17   Filed 08/02/21 Entered 08/02/21 15:28:03         Desc Main
                                   Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

        IN RE: JOHNNIE ANN FULLER              CASE NO. 21-05823

                                               CHAPTER 7

                                               HON. JANET S. BAER

                                               Hearing Date: August 20, 2021
                         DEBTOR.               Time: 11:00 a.m.
                                               Appear by Zoom/Telephone

                                   NOTICE OF MOTION
TO: See attached list

       PLEASE TAKE NOTICE that on August 20, 2021 at 11:00 a.m., I will appear before
the Honorable Janet S. Baer, or any judge sitting in her place, and present the TRUSTEE’S
ROUTINE MOTION TO EXTEND DEADLINE FOR FILING COMPLAINTS TO
OBJECT TO DISCHARGE PURSUANT TO CODE SECTION 727, a copy of which is
attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

        To appear by video, use this link: https://zoomgov.com/. Then enter the meeting and ID
password. To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password. Meeting ID and password. The meeting ID for
this hearing is 160 731 2971 and the password is 587656. This meeting ID and password can also
be found on the judge’s page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before the date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
objection is timely filed, the court may grant the motion in advance without a hearing.

                                                   /s/ Frank J. Kokoszka
                                                   Frank J. Kokoszka
Frank J. Kokoszka, Esq. (ARDC # 6201436)
Kokoszka & Janczur, P.C.
19 South LaSalle Street, Suite 1201
Chicago, Illinois 60603
(312) 443-9600 phone; (312) 254-3156 fax
trustee@k-jlaw.com
  Case 21-05823       Doc 17     Filed 08/02/21 Entered 08/02/21 15:28:03           Desc Main
                                   Document     Page 2 of 4


                                     CERTIFICATE OF SERVICE

       I, Frank J. Kokoszka, an attorney, hereby certify that on August 2, 2021, a true and correct
copy of the TRUSTEE’S ROUTINE MOTION TO EXTEND DEADLINE FOR FILING
COMPLAINTS TO OBJECT TO DISCHARGE PURSUANT TO CODE SECTION 727
(“Motion”) was filed electronically. Notice of the filing, together with a true and correct copy of
the motion, will be automatically served upon all parties who are named on the Electronic Mail
Notice List by operation of the Court’s Electronic Filing System, including the Office of the U.S.
Trustee and via US Mail to those parties listed below on August 2, 2021.

                                                            /s/ Frank J. Kokoszka
                                                            Frank J. Kokoszka

       Frank J. Kokoszka, Esq. (ARDC # 6201436)
       Kokoszka & Janczur, P.C.
       19 S. LaSalle Street, Suite 1201
       Chicago, Illinois 60603
       (312) 443-9600 phone
       (312) 254-3156 fax
       trustee@k-jlaw.com


                                            SERVICE LIST

       Via ECF Electronic Notice
       Patrick S. Layng, Office of the U.S. Trustee
       USTPRegion11.ES.ECF@usdoj.gov
       David M Siegel on behalf of Debtor 1 Johnnie Ann Fuller
       davidsiegelbk@gmail.com, R41057@notify.bestcase.com;johnellmannlaw@gmail.com

       Via US Mail

       Atlas Acquisitions LLC
       492C Cedar Lane, Ste 442
       Teaneck, NJ 07666

       NISSAN MOTOR ACCEPTANCE CORPORATION
       14841 Dallas Parkway, Suite 425
       Dallas, TX 75254

       PRA Receivables Management, LLC
       PO Box 41021
       Norfolk, VA 23541
  Case 21-05823        Doc 17     Filed 08/02/21 Entered 08/02/21 15:28:03             Desc Main
                                    Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7
                                              )       CASE NO. 21-05823
Johnnie Ann Fuller,                           )
                                              )       HONORABLE Janet S. Baer
                                              )
                                              )       Date: Friday, August 20, 2021
                Debtor.                       )       Time: 11:00 a.m.
                                              )       Appear by Zoom for Government

    TRUSTEE’S ROUTINE MOTION TO EXTEND DEADLINE FOR FILING
 COMPLAINTS TO OBJECT TO DISCHARGE PURSUANT TO CODE SECTION 727

         NOW COMES the Chapter 7 Trustee herein, Frank J. Kokoszka, pursuant to Federal

Rule of Bankruptcy Procedure 9006(b) and Local Rule 9013-9, and moves this Honorable Court

to extend the deadline for the Trustee to file any complaints to object to discharge pursuant to

Bankruptcy Code section 727, and in support thereof, states as follow:

         1.    Debtor commenced this case on May 2, 2021 (the “Petition Date”) by filing a

voluntary petition for relief under chapter 7 of title 11, United States Code (the “Bankruptcy

Code”). Frank J. Kokoszka is the duly assigned and serving chapter 7 trustee herein (the

“Trustee”).

         2.    The original Meeting of Creditors in this case was scheduled for June 1, 2021.

The Meeting of Creditor has been continued from time to time with the next Meeting of

Creditors scheduled for September 7, 2021.

         3.    The Trustee is investigating possible assets herein that can be liquidated for the

benefit of unsecured creditors.

         4.    The current deadline for the Trustee to file any complaints objecting to discharge

is set for August 2, 2021. This Motion is being filed prior to the expiration of this deadline.
  Case 21-05823       Doc 17     Filed 08/02/21 Entered 08/02/21 15:28:03         Desc Main
                                   Document     Page 4 of 4



       5.      The Trustee must be given an opportunity to complete the investigation of the

Debtor before making a decision on whether or not to object to the Debtor’s Discharge.

       6.      The Trustee requests that the Deadline for the Trustee to file a complaint

objecting to Discharge be continued to September 28, 2021.

       WHEREFORE, for the reasons set forth above, the Chapter 7 Trustee respectfully

requests that this Court enter an Order extending the deadline for the Trustee to file any

complaints objecting to the Debtor’s discharge to September 28, 2021 and grant such further

relief as is proper and necessary.

                                                          /s/ Frank J. Kokoszka
                                                          Frank J. Kokoszka
Frank J. Kokoszka, Esq. (ARDC #6201436)
KOKOSZKA & JANCZUR, P.C.
19 South LaSalle, Suite 1201
Chicago, IL 60603
(312) 443-9600 phone
(312) 254-3156 fax
trustee@k-jlaw.com

Dated: August 2, 2021
